Order entered July 8, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00811-CR
                                No. 05-20-00812-CR

                     JORGE GARCIA OLGUIN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                Trial Court Cause No. 416-82189-2020 Cts. 1 & 2

                                       ORDER

      Before the Court is the State’s July 2, 2021 second motion for an extension

of time to file its brief in these appeals. We GRANT the motion and ORDER the

brief received with the motion filed as of the date of this order.

                                               /s/    ERIN A. NOWELL
                                                      JUSTICE